51 N.J. 404 (1968)
241 A.2d 235
JOHANNA KAPLAN AND SIDNEY KAPLAN, PLAINTIFFS-APPELLANTS,
v.
KEITH HAINES, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 18, 1968.
Decided April 1, 1968.
Mr. Jerome S. Lieb argued the cause for appellants (Messrs. Harkavy & Lieb, attorneys; Mr. Abraham I. Harkavy of counsel).
Mr. William G. Bischoff argued the cause for respondent (Messrs. Taylor, Bischoff, Neutze & Williams, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons given in the majority opinion of Judge Lewis in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.